Reasons for Allowance
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.
Claims 1-3 and 5-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments/remarks dated 03/13/2022 are persuasive in view of the associated claim amendments. Specifically, each of the independent claims now incorporates the limitations of previously presented claim 4, which was determined to be allowable if rewritten in independent form in the Final Rejection of 12/16/2021. The prior art of record, whether taken individually or in reasonable combination, does not teach or disclose determining a number of EISCVSs per the spatial segments of at least one input video stream by generating EISCVSs that are time shifted from each other and at least two other EISCVSs that differ from each other by resolution to a spatial segment that has a first popularity, and generating a singe EISCVS for another spatial segment that has a lower popularity in the context of the claim(s) as a whole. The minor informality noted in Claim 3 has also been corrected. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tan (US 2021/0321149 A1) describes a method and system of providing popular videos in hot resolutions as segments in a cache server and removing unpopular video streams. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD HUSSAIN whose telephone number is (571)270-3628. The examiner can normally be reached Monday-Friday 0900-1700 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD HUSSAIN/Primary Examiner, Art Unit 2453